                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


EDWARD LOUIS ESPOSITO,

                       Plaintiff,

               v.                                             Case No. 19-C-1875

JULIE TOWERY, sued as "RN Julie",

                       Defendant.


                     ORDER DENYING MOTION FOR DISCOVERY


       Plaintiff Edward Esposito, a prisoner proceeding pro se against the medical staff and

correctional officers at Racine County Jail, has filed a motion for discovery requesting that the

court “order for Discovery of All Medical Records of myself from Racine County Jail.” Dkt.

[29]. Requests that a party produce documents in discovery are governed by Rule 34 of the

Federal Rules of Civil Procedure. That rule requires that, before any court order is sought, a party

first serve on the other party a request for whatever documents are in that party’s control and may

be relevant to the case. Only if the opposing party fails to respond to the request within 30 days

is it appropriate to file a motion with the court. Moreover, opposing parties can only provide

documents that are within their control. Plaintiff’s medical records are held by the Racine County

Jail medical staff and are not available for inspection or production by the parties to this lawsuit

as individual employees of the jail. Accordingly, Plaintiff’s motion is denied. The court notes,

however, that in the event the defendants request an authorization to obtain the plaintiff’s medical

records, they should provide the plaintiff with any copies of records they obtain thereby.

Otherwise, Plaintiff’s option is to contact the Racine County Jail directly himself and request
copies of his records. Racine County is not a party to the lawsuit, however, and thus the court

denies Plaintiff’s request to order them to produce records at this time.

       SO ORDERED at Green Bay, Wisconsin this 31st day of March, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 2
